Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 17-18 and 33 canceled
Claims 1-16, 19-32 and 34-51 elected and pending

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 is amended stating “separating in a moist state, the partially…”. However, for a better understanding of the context, the examiner suggest amending the claim to “separating, in a moist state, the partially…”, by adding comma after “separating”.
Claim 45 objected to because of the following informalities:  Claim 42 and 45 are duplicated claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-32, 36-37, 39, 42-43 and 45-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the one or more feedstocks" in page 4.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of expedite prosecution the examiner interprets this as “a one or more feedstocks”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-15, 34-35, 38, 40-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (PG Pub 2007/0137805 A1) in view of Strimling (WO 2017/066728 A1).
Consider Claim 1, Gerber teaches the process of forming/treating fibers with fire retardant material (claim 2) such as cellulosic thermal insulation by recycling old/used materials [0034]. Gerber teaches the process include at least dewatering the feedstocks/loaded cellulose fiber (step G), followed by the step of fluffing (separating in a moist state) the de-watered fiber (step I), followed by the step of impregnating additional chemical such as fire-retardant chemicals (step M), followed by drying the impregnated fire-retarded fiber (step P) [0055]. 
Gerber does not teach the step of introducing fiber, solvent, and fire-retardant chemicals to the mixer, and mixing the solvent and fire-retardant chemicals with the fluffed/separated fiber using mixer.
However, Strimling is in the process of forming cellulose-base fire resistance insulation (abstract), teaches the process of supplying/obtaining short fiber residual (SFR) as feedstock (12) (Fig. 1, [0041]) where the SFR feedstock is in the moist state [0021]. Strimling teaches introducing fiber/SFR of feedstock (12), into a mixture/blend tank (16) (Fig. 1, [0041]). Strimling teaches introducing water in to the mixer (16) as a solvent [0042]. Strimling teaches introducing fire retardant chemicals into the mixer (16) [0043]. Strimling teaches mixing the fibers with water and with fire retardant chemicals using mixer (16) [0043] to impregnated the fiber/SFR within fire retardant chemicals [0031], where it would be obvious for the fire-retardant chemicals to coat the fiber/SFR, due to the process of blending using mixer (16), with reasonable expectation of success. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gerber with Strimling to reduce the components to the mixture and mixing the component with the fiber, to provide with an adequately treated feedstock fiber with fire-retardant insulation material, with reasonable expectation of success.
Consider Claim 2, the combined Gerber (with Strimling) teaches the use of recycled feedstock material (Strimling, [0022]).
Consider Claim 3, the combined Gerber (with Strimling) teaches the processing of adding additives using chemical source tank (14) prior to the mixing process with mixer (16) (Strimling, Fig. 1 and [0043]).
Consider Claim 4, the combined Gerber (with Strimling) teaches the step of dewatering in step G, which is followed by the step of sorting the fiber in step K, which followed by the step of adding fire-retarder in step M (Gerber, [0055]), where a mixer was used to mix the solvent and fire-retarder materials with the feedstocks fibers with Strimling mixer using (16) (Strimling, Fig. 2). 
Consider Claim 5, the combined Gerber (with Strimling) teaches the process of drying the treated fiber (steps P and Q) followed by the step of packaging the dried treated fiber (step S) (Garber, [0055]), additionally, the combined Gerber (with Strimling) teaches the process of classifying the treated fiber using fiber classifier (28) after the process of drying using dry unit (22) then the step of collection the final product (30) (Strimling, Fig. 1). Therefore, the combined Gerber (with Strimling) teaches the steps of drying the treated fiber, followed by dry classifying the dried treated fiber, followed by the step of collecting/packaging the final product.
Consider Claims 8-9, the combined Gerber (with Strimling) teaches the process of recovering/removing of residual dust after that classifying process which occurs after the drying process (of Strimling) where the recovery of fiber residual are transferred to “treating with additives” processing unit, using “recovery of fiber residual” process (Strimling, Fig. 2).
Consider Claim 10, the combined Gerber (with Strimling) teaches the process of recovering/removing of residual dust after that classifying process which occurs after the drying process (of Strimling) as dry classifying process, where the separating of fiber residual dust which are transferred to “treating with additives” processing unit from the treated fiber material, using “recovery of fiber residual” process (Strimling, Fig. 2), where the classified treated fiber material have desired characteristics (Strimling, [0058]).
Consider Claims 11-13, the combined Gerber (with Strimling) teaches the recovered  residual fiber dust from classifying using “recovery of fiber residuals” process is added to the “treated with additive” unit as a portion of the recovered residual fiber dust with the treated fiber from “dewatering” processer (over Gerber) for the forming of a treated fiber in the “superstructure formation” unit (Strimling, Fig. 2). The combined Gerber (with Strimling) teaches the superstructure is formed using binder/resin (Strimling, [0027]), where the treated fiber superstructures step (f) is then returned, after “fiberizing” step (g) and after “classifying” step (h), to the mixer “treating with additives” step (d) (Strimling, Fig. 2, [0049], [0065]). 
Consider Claims 14-15, the combined Gerber (with Strimling) teaches the process of pulping step E before the dewatering step G, (Gerber, [0055]), where the pulping step include the steps III and V of separating the fibers (Gerber, [0056]), prior to introducing diverting the separated fibers into the mixer step of Strimling (as per Claim 1).
Consider Claim 34, the combined Gerber (with Strimling) teaches in step G, the dewatering step include reducing the amount of pulping fluid (Gerber, [0055]), where the amount of water reduced from the pulping fluids is 40%-60% (Gerber, Claim 7).
Consider Claim 35, the combined Gerber (with Strimling) teaches the pressing of the fiber process in step N (Gerber, [0055]).
Consider Claim 38, the combined Gerber (with Strimling) teaches the process of fluffing is step I using disk refiner, after the dewater in step G, as step of separating (Gerber, [0055]), where it would be obvious to skilled person in the art that the fluffing process using disk refiner would have blades for separating fibers within the refiner, where the blades to some degree would chop the fibers during the fluffing process, with reasonable expectation of success.
Consider Claim 40, the combined Gerber (with Strimling) teaches the step of separating/sorting the fiber into short and long fiber in step A, prior to the dewatering process in step G (Gerber, [0055]).
Consider Claim 41, the combined Gerber (with Strimling) teaches the step of mixing in mixer (16) followed later by classifying step in unit (28) (Strimling, Fig. 2).
Consider Claim 44, the combined Gerber (with Strimling) teaches the step of drying in dryer (22) followed later by classifying step in unit (28) (Strimling, Fig. 2). 

Claims 16, 19-32, 36-37, 39, 42-43 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (PG Pub 2007/0137805 A1) in view of Strimling (WO 2017/066728 A1) in further view of Tsujino (PG Pub 2016/0168794 A1).
Consider Claim 16, the combined Gerber (with Strimling) teaches the previously taught in claim 1. 
The combined Gerber (with Strimling) does not teach the feedstock material include animal and lignocellulose agricultural byproducts.
However, Tsujino is in the prior art of coating/processing fiber with fire retardant materials [0042], teaches the feedstock material include animal and lignocellulose agricultural byproducts such wool and plant fiber (Tsujino, [0102]). Tsujino teaches the defibrating unit (20) as a wet method using “pulper” process [0101], thus forming separated fiber in moist-state, as the separated fibers in moist-state are later processed into mixing unit (50) ([0038], Fig. 1). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gerber (with Strimling) with Tsujino to use the feedstock material include animal and lignocellulose agricultural byproducts, with reasonable expectation of success.
Consider Claim 19, the combined Gerber (with Strimling) teaches the previously taught in claim 1, including pulping step E. followed by dewatering step G (first fibers stream), fluffing/separating moist fiber step I (Gerber, [0055]), introducing fiber, solvent and fire-retardant into mixer (Gerber, step M, [0055], and Strimling, using 16, Fig. 2) followed by the drying step P (Gerber, [0055]).
The combined Gerber (with Strimling) does not teaches the partitioning step (50) of the feedstocks into first fiber stream (pulp partition 1) and second fiber stream (pulp partition 2).
However, Tsujino is in the prior art of coating/processing fiber with fire retardant materials [0042], teaches the process of using classifying unit (30) (Fig. 1) where feeding/supplying unit (10) supply raw material into defibrating unit (20) [0029]. Tsujino additionally teaches defibrating unit (20) of separating fibers from untangled fibers [0030]-[0031], prior to processing the separated fibers into classifying unit (30) [0033]. Tsujino teaches the defibrating unit (20) as a wet method using “pulper” process [0101], thus forming separated fiber in moist-state. Tsujino teaches the separated fiber in moist-state is later processed into mixing unit (50) ([0038], Fig. 1). Tsujino teaches the process of separating fibers into a first partitioned portion (using classifying unit 30) of the residual fiber dust that is directed using pipeline (4) and pipe (7) to mixing unit (50) (Fig. 1) as first fiber stream, after the “pulper” process in unit (20), and where second partitioned portion is directed using pipe (5) into receiving unit (36) (Fig. 1).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Gerber (with Strimling) with Tsujino to using partitioned the feedstock after the pulping step E (of Gerber) and before the dewatering step G (of Gerber) and mixer unit (16) (of Strimling), to direct the selected first partitioned streamed fiber into the dewatering unit, to used desired classified fiber for processing the fire-retarded insulation product.
Consider Claim 20, the combined Gerber (with Strimling with Tsujino) teaches the use of recycled feedstock material (Strimling, [0022]).
Consider Claim 21, the combined Gerber (with Strimling with Tsujino) teaches the processing of adding additives using chemical source tank (14) prior to the mixing process with mixer (16) (Strimling, Fig. 1 and [0043]).
Consider Claim 22, the combined Gerber (with Strimling with Tsujino) teaches the process of drying the treated fiber (steps P and Q) followed by the step of packaging the dried treated fiber (step S) (Garber, [0055]), additionally, the combined Gerber (with Strimling with Tsujino) teaches the process of classifying the treated fiber using fiber classifier (28) after the process of drying using dry unit (22) then the step of collection the final product (30) (Strimling, Fig. 1). Therefore, the combined Gerber (with Strimling with Tsujino) teaches the steps of drying the treated fiber, followed by dry classifying the dried treated fiber, followed by the step of collecting/packaging the final product.
Consider Claim 23, the combined Gerber (with Strimling with Tsujino) teaches the recovering/removing the residual fiber dust from separate fibers using pipe line (8) where the residual fiber dust is recovered/removed by screening unit (40) prior to introducing the separate fiber using pipeline (7) to the mixer (50) (Tsujino, Fig. 1).
Consider Claim 24, the combined Gerber (with Strimling with Tsujino) teaches the process of recovering/removing of residual dust after that classifying process which occurs after the drying process (of Strimling) where the recovery of fiber residual are transferred to “treating with additives” processing unit, using “recovery of fiber residual” process (Strimling, Fig. 2).
Consider Claim 25, the combined Gerber (with Strimling with Tsujino) teaches the process of recovering/removing of residual dust after that classifying process which occurs after the drying process (of Strimling) as dry classifying process, where the separating of fiber residual which are transferred to “treating with additives” processing unit from the treated fiber material, using “recovery of fiber residual” process (Strimling, Fig. 2), where the classified treated fiber material have desired characteristics (Strimling, [0058]).
Consider Claims 26-28, the combined Gerber (with Strimling with Tsujino) teaches the recovered  residual fiber dust from classifying using “recovery of fiber residuals” process is added to the “treated with additive” unit as a portion of the recovered residual fiber dust with the treated fiber from “dewatering” unit to form a treated fiber in the “superstructure formation” unit (Strimling, Fig. 2). The combined Gerber (with Strimling with Tsujino) teaches the superstructure is formed using binder/resin (Strimling, [0027]), where the treated fiber superstructures step (f) is then returned, after “fiberizing” step (g) and after “classifying” step (h), to the mixer “treating with additives” step (d) (Strimling, Fig. 2, [0049], [0065]).
Consider Claim 29, the combined Gerber (with Strimling with Tsujino) teaches the separating of feedstock fiber using pulping process (Tsujino, [0101]).
Consider Claim 30, the combined Gerber (with Strimling with Tsujino) teaches in the process of classifying (using classifying unit (30)) divert a portion of the separated fiber to receiving unit (36) using pipe line (5), and another portion of the separated fiber into the mixer unit (50) (Tsujino, Fig. 1).
Consider Claim 31, the combined Gerber (with Strimling with Tsujino) teaches the feedstock material include animal and lignocellulose agricultural byproducts such wool and plant fiber (Tsujino, [0102]).
Consider Claim 32, the combined Gerber (with Strimling with Tsujino) teaches the dewatering step (18) (in Strimling) of the separated fiber (from the classifying unit (30) of Tsujino) prior to the introducing the separated fiber to the mixer (blend tank 16) (Strimling, Fig. 1).
Consider Claim 36, the combined Gerber (with Strimling with Tsujino) teaches in step G, the dewatering step include reducing the amount of pulping fluid (Gerber, [0055]), where the amount of water reduced from the pulping fluids is 40%-60% (Gerber, Claim 7).
Consider Claim 37, the combined Gerber (with Strimling with Tsujino) teaches the pressing of the fiber process in step N (Gerber, [0055]).
Consider Claim 39, the combined Gerber (with Strimling with Tsujino) teaches the process of fluffing is step I using disk refiner, after the dewater in step G, as step of separating (Gerber, [0055]), where it would be obvious to skilled person in the art that the fluffing process using disk refiner would have blades for separating fibers within the refiner, where the blades to some degree would chop the fibers during the fluffing process, with reasonable expectation of success. 
Consider Claims 42 and 45, the combined Gerber (with Strimling with Tsujino) teaches the step of separating/sorting the fiber into short and long fiber in step A, prior to the dewatering process in step G (Gerber, [0055]).
Consider Claim 43, the combined Gerber (with Strimling with Tsujino) teaches the step of mixing in mixer (16) followed later by classifying step in unit (28) (Strimling, Fig. 2).
Consider Claim 46, the combined Gerber (with Strimling with Tsujino) teaches partitioned the fiber using classifying unit (30) (of Tsujino, Fig. 1) as pulping step E, before the dewatering step G (of Gerber, [0055]).
Consider Claim 47, the combined Gerber (with Strimling with Tsujino) teaches to step G of dewatering followed by the step I of fluffing to separate the fibers (Gerber, [0055]).
Consider Claim 48, the combined Gerber (with Strimling with Tsujino) teaches step of mixing using blending tank (16) (Strimling, [0041]), where it would be obvious during blending of the feedstock fibers to separate from each other during the mixing process, with reasonable expectation of success.
Consider Claim 49, the combined Gerber (with Strimling with Tsujino) teaches step of sorting (step J) after the mixing step (Gerber, [0055]).
Consider Claim 50, the combined Gerber (with Strimling with Tsujino) teaches the step of fluffing step O, where during the fluffing step the fibers are separated during partially drying step (Gerber, [0055]).
Consider Claim 51, the combined Gerber (with Strimling with Tsujino) teaches the step of drying in dryer (22) followed later by classifying step in unit (28) (Strimling, Fig. 2).



Response to Arguments
Applicant’s arguments, filed 05/01/2022, with respect to the rejection(s) of claim(s) 1-16, 19-32 and 34-51 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gerber with Strimling, and using Gerber with Strimling with Tsujino.

The previously applied 112 claims rejection, in light of the amended claim are now withdrawn. However, in light of the currently amended claims, new 112 claim rejection are now applied.

The applicant argued against the prior rejection using the combination of Strimling with Tsujino, on the ground that none of the prior arts discloses the order of dewatering step followed by separating in the moist state (fluffing step), followed by introducing the solvent and the fire-retardant chemicals to the fibers in the mixing unit, followed by mixing the entire ingredients.
However, in the newly applied rejection using Gerber, where Gerber disclose the claimed steps in the following order; de-watering (step G), fluffing (step I), introducing the fire-retardant chemicals (step M) [0055], where the mixing of the ingredients with the fiber after introducing them into the mixer is taught in Strimling in blending/mixing unit (16) (figure 1).

The applicant argued against rejection of claim 19, using Tsujino, on the ground that Tsujino process is the opposite of the claimed invention/process.
However, in light of the newly applied rejection using the prior art of Gerber, Gerber discloses the claimed invention, where the now applied prior art of Tsujino is used to disclose the then newly claimed limitation of partitioning process of the moist fiber prior to the dewatering step of Gerber.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718